DETAILED ACTION

Election/Restrictions

This application is in condition for allowance except for the presence of claims 11-14 directed to Group II non-elected without traverse.  Accordingly, claims 11-14 have been cancelled.

EXAMINER' S AMENDMENT

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 06/07/2022.

 11-14. (Canceled)

Allowable Subject Matter

Claims 1-10 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a system, comprising: a quantum processor comprising a plurality of qubits; for each of at least two of the plurality of qubits: a circulator operative to receive a control signal and an output signal from the qubit; and a multiplexor (MUX) configured to frequency multiplex the outputs of the at least two of the plurality of qubits as a single output of the quantum processor; wherein the MUX comprises one or more 90-degree hybrid couplers in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 10, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a system for combining the outputs of a plurality of qubits, comprising: a coupler having two inputs and two outputs; a first circulator coupled to a first qubit and configured to route a first signal to a first qubit and route an output of the first qubit in response to the first signal, to a first input of the coupler; and a second circulator coupled to a second qubit and configured to route a second signal to a second qubit and route an output of the second qubit in response to the second signal, to a second input of the coupler, wherein a first output of the coupler is operative to provide an output that combines the output of the first qubit and the output of the second qubit by way of frequency multiplexing in combination with the rest of the limitations of the claim.

The closest prior arts on record are Kelly (US-20200320423-A1), Abdo (US-9589236-B1), Abdo (US-9870536-B1), Kubo (US-20200287343-A1) and Mueller (US-20200034736-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-10 and 16-20 are also allowed being dependent on allowable claims 1 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see 7-8, filed 06/07/2022, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897